Citation Nr: 1403038	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for lower back strain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 2001 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2010 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, in part, service connection for a back disability and service connection for disfigurement of the nose post rhinoplasty.  The Veteran timely appealed.

In January 2013, during the course of the appeal, the RO granted service connection for the disfigurement.  Therefore, that appeal was satisfied in full, and the issue is no longer before the Board.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a lower back disability due to injuries incurred in-service.  

The Veteran contends that his back pain had its onset during service, during his tour of duty in a combat zone where he conducted casualty evacuations.  He stated that he was an aerial gunner and in the Marine Corps martial arts program, and that the physical strain of his duties led to back problems.  The Veteran stated in his Notice of Disagreement that he is not the type of person who would go to sick call for every ailment, and that he did not want to complain because other members of his squadron has been hit by shrapnel.  The Veteran stated that his wife convinced him to seek treatment.  He contends that he spoke to a flight surgeon who told him there was nothing surgically that could be done, after the Veteran told the surgeon his back was becoming worse. 

The Veteran was afforded a VA examination in November 2012, the report of which stated that the Veteran's congenital pars defect of his spine was discovered incidentally on imaging.  The examiner further stated that the Veteran's first onset of symptoms were during his honeymoon, and that "Neither congenital variation of skeletal structure nor marital relations are related to service."  The examiner also appeared to distinguish that the Veteran suffered an injury on his honeymoon; however, an injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave.  See 38 U.S.C.A. § 105(a) (West 2002).  Regardless, the Veteran contends that he never stated that his injury was incurred during his honeymoon.

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, further medical inquiry in this case is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA medical examination for his lower back disability.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.  Whether any diagnosed low back disability, to include any pars defect or lower back strain is the result of an injury, congenital defect, or congenital disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion. 

b.  For each current diagnosed lower back disability that is best categorized as a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during the period of active duty that resulted in additional disability of the lower back.  Please provide a complete explanation for the opinion. 

c.  For each current diagnosed lower back disability that is best categorized as a disease or injury, state whether the disability is as likely as not (50 percent or greater likelihood) caused by an in-service injury or injuries.




In doing so, the examiner must consider:

The Veteran's credible lay statements, including that he had symptoms of back pain in service, during combat duty, but that he did not initially seek help for the problem and would self-medicate with Motrin.  Note that the lack of contemporaneous medical treatment does not mean that the back pain did not occur.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

